Title: To George Washington from Betty Washington Lewis, 26 June 1796
From: Lewis, Betty Washington
To: Washington, George


        
          My Dear Brother
          
            June 26th 1796
          
        
        Your letter of the 27th of April I receiv’d and should have answerd it sooner but expecting you in dayly postpon’d writing untill you arriv’d at Mount Vernon, not hearing from you again on Harriots subject, I have been makeing all the enquirey I Could concerning Mr Parks that was in my power I have heard nothing to his disadvantage on the contrary he is respected by all his acquaintance he is A Constant Visitor here and I believe Harriots Affections are plac’d intirely on him, and engag’d so far as this if your consent can be obtaind.
        Harriot begs you will pardon her not writing her self but hopes your being fully acquainted with her Sentiments Concerning Mr Parks will be some apology she is not well I believe her anxiety for fear of offending and not gaining your consent has Produc’d this, your long Silence has given her much uneasiness.
        
        My Dear Brother if you have any Mules for sale and can let me have one I will with pleasure pay you the Price of it I am under the necessity of purchaiseing A Work Nag and prefer A Mule.
        Harriot Joines me in love and good Wishes for you and my sister Washington and beleive me to be your Affectte Sister
        
          Betty Lewis
        
      